By the Court:
On looking into the record we see that the assignments of error, from the first to the seventh, are wholly insufficient— they specifying nothing. But, if the specifications had been sufficient, the result would have been the same, for there are no errors upon which the specifications could have been rested.
The point most relied upon in the argument for the appellant was put upon the exclusion of the evidence showing how much lumber Bean Brothers hauled. But it appears that, though this was at first excluded, the defendant Knee-land was afterwards permitted to testify that “ Bean Brothers cut and hauled seven hundred and sixty-eight thousand feet *118of the one million four hundred and six thousand feet of logs delivered during the season.”
But the defendant having proven that he was the assignee of the Banks claim against the plaintiff the only way in which the latter could escape responsibility thereon to the defendant was by showing that they had in good faith settled the claim with Banks. The burden was on the plaintiff, and the defendant had a right to have the credibility of the testimony upon that point submitted to the jury for their consideration.
Judgment and order reversed and cause remanded for a new trial.